Hunt, J.
¶53 (dissenting) — I respectfully dissent from the majority’s reversal of Darlene Green’s conviction and its holding that
*154Dr. Maiuro’s proposed testimony regarding the effects of PTSD [posttraumatic stress disorder] and battered person syndrome would likely help the jury and that when properly limited, his testimony would not invade the jury’s function [and] the trial court abused its discretion in excluding Dr. Maiuro’s testimony under ER 702.
Majority at 148.1 would defer to the trial court’s exercise of its discretion in excluding this expert testimony; and I would affirm.
¶54 ER 403 allows the trial court to exclude relevant evidence “ ‘if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.’ ” State v. Cheatam, 150 Wn.2d 626, 645, 81 P.3d 830 (2003) (quoting ER 403). The law is well settled that (1) a trial court has broad discretion to decide whether evidence is admissible, (2) we generally defer to the trial court’s exercise of this discretion, (3) we will reverse a conviction based on evidence admissibility only if the trial court manifestly abused its discretion, and (4) we will not reverse the trial court’s exercise of discretion if its reasons for its decision are “ ‘fairly debatable.’ ” Cheatam, 150 Wn.2d at 646-47 (quoting State v. Ward, 55 Wn. App. 382, 386, 777 P.2d 1066 (1989)); see also Cheatam, 150 Wn.2d at 645; State v. Hughes, 106 Wn.2d 176, 201, 721 P.2d 902 (1986). In my view, Green has not demonstrated a manifest abuse of discretion here.
¶55 The majority treats ER 403 as irrelevant because the trial court did not mention ER 403 or undertake a balancing analysis on the record. Majority at 148 n.3. I respectfully disagree for three reasons. First, that the trial court did not expressly mention ER 403 does not defeat its application here; ER 403 does not require a trial court to conduct a balancing analysis on the record. State v. Baldwin, 109 Wn. App. 516, 528, 37 P.3d 1220 (2001), review denied, 147 Wn.2d 1020 (2002). Second, here, the trial court *155did balance the substantive value of the evidence against the danger of unfair prejudice in the following manner: The trial court acknowledged that Dr. Maiuro’s testimony was relevant, but ruled that because the testimony “clearly bears on Defendant’s credibility, it is likely to invade the fact-finding province of the jury” that would lend an “unduly prejudicial aura of reliability” to Green’s theory of the case. Suppl. Clerk’s Papers (SCP) at 102, 103. Third, even if the trial court had not engaged in an ER 403 balancing analysis, in the absence of a manifest abuse of discretion, we may affirm the trial court on any ground that the record supports. State v. Costich, 152 Wn.2d 463, 477, 98 P.3d 795 (2004) (citing In re Marriage of Rideout, 150 Wn.2d 337, 358, 77 P.3d 1174 (2003)). Such is the case here.
¶56 The following factors weighed by the trial court show both that it engaged in the proper balancing analysis and that it did not manifestly abuse its discretion in so doing. The trial court expressed legitimate concerns that Dr. Maiuro’s testimony would unduly prejudice the jury, especially given that courts do not admit evidence of battered woman syndrome for purposes of “general credibility.” State v. Hanson, 58 Wn. App. 504, 508, 793 P.2d 1001, review denied, 115 Wn.2d 1033 (1990). Although Green asserted that Dr. Maiuro was not going to testify about credibility, the following excerpts from Dr. Maiuro’s report show that his testimony would reflect on Green’s credibility in conjunction with her conflicting statements, a key issue in the case: (1) “Green’s current rendition of events and claim that she did not shoot her husband, and that he must have died by his own hand, appears to be credible”-, and (2) “[t]he fact that she said, or may have initially thought, she was responsible for the shooting, does not necessarily mean that her current, more considered, assertion that she did not is not credible” SCP at 83, 84 (emphasis added).
¶57 The law is also well settled that determinations of credibility are solely for the jury. State v. Thomas, 150 Wn.2d 821, 874, 83 P.3d 970 (2004) (citing State v. Cama*156rillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990)). Thus, in exercising its broad discretion to admit and to exclude relevant evidence, it is a paramount duty of the trial court to protect the jury from invasion into its exclusive realm of deciding witness credibility, especially when assessing whether expert testimony can assist the jury in making determinations in areas beyond the common understanding of a layperson.5 Anderson u. Akzo Nobel Coatings, Inc., 172 Wn.2d 593, 600, 260 P.3d 857 (2011); majority at 147. Here, the record shows that, in the process of explaining why Green may have offered conflicting statements at different times about whether she had shot her husband, Dr. Maiuro’s testimony would inevitably have reflected on Green’s credibility. Given the applicable standards of review, how can we say that the trial court “manifestly abused its discretion” when the trial court excluded Dr. Maiuro’s testimony based on its concerns that such testimony would bear on Green’s credibility, a factual issue solely for the jury?
¶58 I would uphold the trial court’s carefully reasoned exclusion of Dr. Maiuro’s testimony based on its determination that the danger of undue prejudice to the jury’s credibility determinations substantially outweighed the relevance of such testimony. Even if we might have allowed such evidence if any one of us had been the trial court, this trial court’s exclusion of the evidence is not grounds for reversal of Green’s conviction. Again, I would affirm.
Review denied at 181 Wn.2d 1019 (2014).

 See, e.g., Cheatam, 150 Wn.2d at 649 (“[T]he trial court must carefully consider whether expert testimony on the reliability of eyewitness identification would assist the jury in assessing the reliability of eyewitness testimony.”).